SULLIVAN, J.
Epitomized Opinion
Action for damages based upon the injury done plaintiff by defendant in a slander suit brought by defendant against plaintiff, which suit resulted in a verdict and judgment for plaintiff. In the Common Pleas the court sustained a demurrer to the petition on the ground that it did not state a cause of action and rendered judgment for defendant. Plaintiff brought error proceedings. Held:
An examination of the petition shows that it is one for damages for the malicious prosecution of a civil case where there has been no arrest of the person or seizure of property. Under such circumstances no suit will lie- 61 OS- 489- The petition attempted, but failed to allege a conspiracy to procure perjury on the part of witnesses who testified in the slander suit. Had it succeeded in thus alleging a conspiracy to commit unlawful acts the petition would have stood on demurrer. Judgment affirmed.